294 U.S. 710
55 S. Ct. 510
79 L. Ed. 1244
James STEELE, petitioner,v.The PEOPLE OF THE STATE OF NEW YORK.*
No. 644.
Supreme Court of the United States
February 4, 1935

1
Mr. James Steele, pro se.


2
On petition for writ of certiorari to the Supreme Court of the State of New York.


3
For decision below, see 241 A.D. 875, 271 N. Y. S. 979.


4
The motions for leave to proceed further herein in forma pauperis are denied for the reason that the Court, upon examination of the papers herein submitted, finds no ground upon which writs of certiorari should be issued. The petitions for writs of certiorari are therefore also denied.



*
 Rehearing denied 294 U.S. 733, 55 S. Ct. 544, 79 L. Ed.